DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 recite “repeat the instruct”, it seems that this was meant to be written as “repeat the instruction”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaya (US 2008/0269605). 

With respect to claim 1, Nakaya discloses in at least Figs. 1 and 3, An apparatus (Para [0036], “FIG. 1 is a view illustrating the configuration of an ultrasonic diagnostic apparatus 1”) for diagnosing whether a blood vessel is obstructed, (Para [0005], “the existence of an intravascular thrombus or vascular stenosis and occlusion are diagnosed for various parts, such as a carotid artery, a main artery, a coronary artery, a peripheral artery, and a peripheral vein.”), the apparatus comprising: 
an interface for communication with an imaging device (Para [0059], “operator presses the probe 10 against a tested body with the reference contact pressure and presses the scan start button provided in the operation unit 34.”), the imaging device including a transmitter and a receiver (Para [0036], “a transmission unit 16, a receiving unit 18”); 
a user interface (Para [0056], “The operation unit 34 is an input device including a keyboard, various kinds of switches, a mouse, and the like.”); and 
a processor (38) (Para [0057], “The control unit 38 controls each constituent component in order to realize an operation as the ultrasonic diagnostic apparatus 1.”), programmed to: 
inform a user, via the user interface, where to place the imaging device on a patient's body (Para [0081], “the control unit 38 makes the display image generating unit 30 perform processing for generating a display image.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device on a patient’s body), 
instruct the imaging device to transmit radiation from the probe (Para [0057], “The control unit 38 controls each constituent component in order to realize an operation as the ultrasonic diagnostic apparatus 1”; (Para [0070], “the control unit 38 scans the tested body through the probe 10 and generates data of an ultrasonic image in real time.”), 
receive reflected radiation from the imaging device (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”), 
interpret the reflected information fully automatically using a learned algorithm (Para [0068], “The control unit 38 makes the stenosis rate calculating unit 26 perform extraction processing. In the extraction processing, the stenosis rate calculating unit 28 extracts an inner wall of the venous vessel on the basis of a pixel at the position of a marker after movement, that is, a brightness value of a pixel inside the venous vessel.” Wherein Fig. 3 is seen as computer executable instructions, thus, a learned algorithm, and wherein step SA4 of the instructions is an automatic interpretation of the reflected information)
determine from the reflected radiation whether the imaging device is located correctly relative to a blood vessel of the patient (Para [0086], “When a display image is generated in step SA11, the control unit 38 displays the display image on the display unit 32.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient), 
inform the user, if the imaging device is not located correctly, to reposition the imaging device and to repeat the instruct, receive and determine steps until the imaging device is correctly located (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient), 
inform the user to apply pressure to the patient's blood vessel using the imaging device (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest contact pressure is larger than the maximum contact pressure immediately before the newest contact pressure is calculated, the image specifying unit 24 proceeds to step SA8.”), 
instruct the imaging device to transmit further radiation (Para [0059], “When the scan start button is pressed, the control unit 38 generates a reference image by performing scan in a condition , 
receive further reflected radiation from the imaging device (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”), and 
determine from at least the reflected further radiation whether the blood vessel is obstructed (Para [0079], “the control unit 38 makes the stenosis rate calculating unit 26 perform processing for calculating a stenosis rate”; (Para [0084], “while displaying the value of the blood vessel diameter, a stenosis rate and a comment corresponding to the stenosis rate may also be displayed on the stenosis rate display region I2d.”). 

With respect to claim 2, Nakaya discloses in at least Figs. 1 and 3, The apparatus of claim 1, wherein the reflected radiation information and the further reflected radiation information received from the imaging device comprise image data (Para [0034], “The ultrasonic diagnostic apparatus according to each of the first and second embodiments generates data of an ultrasonic image repeatedly while pressing a tested body with a probe….operator observes deformation of a venous vessel visualized on the generated ultrasonic image. At this time, in order to make it easy to observe deformation of a venous vessel, the ultrasonic diagnostic apparatus according to each of the first and second embodiments specifies a set of ultrasonic images….on the basis of various kinds of index values changing with pressure of a probe against a tested body and displays the set of specified ultrasonic images side by side. Hereinafter, these index values will be referred to as pressure index values.” Wherein the reflected radiation information is seen to consist of ultrasound image data).

The apparatus as claimed in any one of of claim 1, wherein the processor is further programmed to instruct the imaging device to transmit and receive radiation continuously radiation (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.” Wherein performance of a scan to generate an image is seen as transmitting and receiving radiation continuously).

With respect to claim 4, Nakaya discloses in at least Figs. 1 and 3, The apparatus of claim 1, wherein the processor is further programmed to determine, from at least the further reflected radiation information, whether the user is applying a predetermined pressure to the patient's blood vessel, and if not, to further inform the user to move the imaging device (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest contact pressure is larger than the maximum contact pressure immediately before the newest contact pressure is calculated, the image specifying unit 24 proceeds to step SA8.” Wherein the user determines whether or not to move the imaging device through observation of calculated pressure values, see paragraphs [0062]-[0070]).

With respect to claim 5, Nakaya discloses in at least Figs. 1 and 3, The apparatus of claim 1, further comprising the imaging device (Para [0036], “As shown in the FIG. 1, the ultrasonic diagnostic apparatus 1 includes a probe 10”).

The apparatus of claim 1, wherein the imaging device is arranged configured to transmit ultrasound signals (Para [0034], “The ultrasonic diagnostic apparatus according to each of the first and second embodiments generates data of an ultrasonic image repeatedly while pressing a tested body with a probe….operator observes deformation of a venous vessel visualized on the generated ultrasonic image. At this time, in order to make it easy to observe deformation of a venous vessel, the ultrasonic diagnostic apparatus according to each of the first and second embodiments specifies a set of ultrasonic images….on the basis of various kinds of index values changing with pressure of a probe against a tested body and displays the set of specified ultrasonic images side by side. Hereinafter, these index values will be referred to as pressure index values.” Wherein the reflected radiation information is seen to consist of ultrasound image data).

With respect to claim 7, Nakaya discloses in at least Figs. 1 and 3, The apparatus of claim 1, wherein the processor is programmed to determine whether the blood vessel is obstructed using one or more of: machine learning and/or deep learning algorithms (Para [0068], “The control unit 38 makes the stenosis rate calculating unit 26 perform extraction processing. In the extraction processing, the stenosis rate calculating unit 28 extracts an inner wall of the venous vessel on the basis of a pixel at the position of a marker after movement, that is, a brightness value of a pixel inside the venous vessel.” Wherein Fig. 3 is seen as computer executable instructions, thus, a learned algorithm, and wherein step SA4 of the instructions is an automatic interpretation of the reflected information, thus, Fig. 3 is seen as a depiction of steps of a machine learned algorithm).

With respect to claim 8, Nakaya discloses in at least Figs. 1 and 3, The apparatus of claim 1, in which the processor is further programmed to provide ultrasound images to the user interface (Para [0086], Wherein the display is seen as a part of the user interface).

With respect to claim 9, Nakaya discloses in at least Figs. 1 and 3, a computer-readable medium (element 23 as shown in Fig. 1) comprising instructions (Fig. 3) that when executed by one or more processors or processing logic, of a device having an imaging probe (10) and a user interface (34 and 32), cause a process to be carried out for diagnosing blood vessel obstruction, the process comprising:
inform a user, via the user interface, where to place the imaging probe on a patient's body ; instruct the probe to transmit radiation from the probe (Para [0081], “the control unit 38 makes the display image generating unit 30 perform processing for generating a display image.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device on a patient’s body);
receive reflected radiation information from the probe (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”);
determine from the reflected radiation information whether the probe is located correctly relative to a blood vessel of the patient (Para [0086], “When a display image is generated in step SA11, the control unit 38 displays the display image on the display unit 32.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient);
inform the user, if the imaging probe is not located correctly, to reposition the imaging probe and repeat the instruct, receive and determine steps until the probe is correctly located (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient);
inform the user to apply pressure to the patient's blood vessel using the probe (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest contact pressure is larger than the maximum contact pressure immediately before the newest contact pressure is calculated, the image specifying unit 24 proceeds to step SA8.”);
instruct the probe to transmit further radiation (Para [0059], “When the scan start button is pressed, the control unit 38 generates a reference image by performing scan in a condition of the reference contact pressure and displays the generated reference image on the display unit 32.”);
 receive further reflected radiation information from the probe (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”); and
 determine from at least the further reflected radiation information whether the blood vessel is obstructed (Para [0079], “the control unit 38 makes the stenosis rate calculating unit 26 perform processing for calculating a stenosis rate”; (Para [0084], “while displaying the value of the blood vessel diameter, a stenosis rate and a comment corresponding to the stenosis rate may also be displayed on the stenosis rate display region I2d.”).

With respect to claim 10, Nakaya discloses in at least Figs. 1 and 3, A method of diagnosing blood vessel obstruction using an imaging probe (10) and a computing device (38) in communication with the imaging probe (10), which computing device includes a user interface (34 and 32), the method comprising: 
informing a user where to place the imaging probe on a patient's body (Para [0081], “the control unit 38 makes the display image generating unit 30 perform processing for generating a display image.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device on a patient’s body); 
transmitting radiation from the probe (Para [0057], “The control unit 38 controls each constituent component in order to realize an operation as the ultrasonic diagnostic apparatus 1”; (Para [0070], “the control unit 38 scans the tested body through the probe 10 and generates data of an ultrasonic image in real time.”); 
receiving reflected radiation at the probe (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”);
determining from the reflected radiation whether the imaging probe is located correctly relative to a blood vessel of the patient (Para [0086], “When a display image is generated in step SA11, the control unit 38 displays the display image on the display unit 32.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient);
if the imaging probe is not located correctly, informing the user to reposition the imaging probe and repeating the transmitting and determining steps until the probe is correctly located (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.” Wherein the user is informed through observation of a displayed image, and thus, determines correct placement of the imaging device relative to a blood vessel of the patient);
informing the user to apply pressure to the patient's blood vessel using the probe (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest contact pressure is larger than the maximum contact pressure immediately before the newest contact pressure is calculated, the image specifying unit 24 proceeds to step SA8.”); 
transmitting further radiation from the probe (Para [0059], “When the scan start button is pressed, the control unit 38 generates a reference image by performing scan in a condition of the reference contact pressure and displays the generated reference image on the display unit 32.”);
receiving further reflected radiation at the probe (Para [0044], “the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal.”); and 
determining from at least the further reflected further radiation whether the blood vessel is obstructed (Para [0079], “the control unit 38 makes the stenosis rate calculating unit 26 perform processing for calculating a stenosis rate”; (Para [0084], “while displaying the value of the blood vessel diameter, a stenosis rate and a comment corresponding to the stenosis rate may also be displayed on the stenosis rate display region I2d.”).

With respect to claim 11, Nakaya discloses in at least Figs. 1 and 3, The method of claim 10, wherein the radiation transmitted from the probe is ultrasound radiation (Para [0016], “an ultrasonic diagnostic apparatus that repeatedly scans a tested body with an ultrasonic wave”).

The method of claim 10, wherein the radiation is transmitted continuously throughout the diagnosis (Para [0088], “Steps SA6 to SA12 are repeated until the scan stop button provided in the operation unit 34 is pressed by the operator. The control unit 38 ends the scan when the scan stop button is pressed.” Wherein performance of a scan to generate an image is seen as transmitting and receiving radiation continuously).

With respect to claim 13, Nakaya discloses in at least Figs. 1 and 3, The method of claim 10, further comprising determining, from the further reflected radiation, whether the user is applying the correct pressure to the patient's blood vessel, and if not, repeating the pressure informing step prior to determining whether the blood vessel is obstructed (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest contact pressure is larger than the maximum contact pressure immediately before the newest contact pressure is calculated, the image specifying unit 24 proceeds to step SA8.” Wherein the user determines whether or not to move the imaging device through observation of calculated pressure values, see paragraphs [0062]-[0070]).

With respect to claim 14, Nakaya discloses in at least Figs. 1 and 3, The method of claim 10, wherein determining whether the blood vessel is obstructed is conducted by using one or more of: machine learning and/or deep learning algorithms (Para [0068], “The control unit 38 makes the stenosis rate calculating unit 26 perform extraction processing. In the extraction processing, the stenosis rate calculating unit 28 extracts an inner wall of the venous vessel on the basis of a pixel at the position of a Wherein Fig. 3 is seen as computer executable instructions, thus, a learned algorithm, and wherein step SA4 of the instructions is an automatic interpretation of the reflected information, thus, Fig. 3 is seen as a depiction of steps of a machine learned algorithm).

With respect to claim 15, Nakaya discloses in at least Figs. 1 and 3, A method of diagnosing blood vessel obstruction using the apparatus of claim 1, the method comprising: 
preparing a patient for the diagnosis (Para [0070], “the operator starts to press the tested body with the probe 10”); 
preparing a probe for the diagnosis (Para [0056], “Specifically, the operation unit 34 includes a scan start button, a scan stop button, a stenosis rate calculating button, and the like.” Wherein the pressing of the scan start button is seen as preparing the probe for diagnosis);
placing the probe on the patient at a location instructed by the apparatus and moving the probe on the patient as instructed by the apparatus (Para [0036], “a blood vessel position estimating unit 28”; (Para [0054], “the display image generating unit 30 may arrange an arrow or the like in order to indicate and display the blood vessel position estimated by the blood vessel position estimating unit 28.” Wherein the apparatus is seen as instructing the location of a blood vessel to the user, and wherein the user makes the determination of probe placement based on the instructed location); 
compressing a blood vessel of the patient as instructed by the apparatus (Para [0073], “When the newest contact pressure is calculated in step SA6, the control unit 38 makes the image specifying unit 24 perform image specifying processing. In the image specifying processing, the image specifying unit 24 compares the calculated newest contact pressure with a maximum contact pressure immediately before the newest contact pressure is calculated. When it is determined that the newest ; and 
obtaining from the apparatus an indication as to whether blood vessel obstruction is suspected (Para [0079], “the control unit 38 makes the stenosis rate calculating unit 26 perform processing for calculating a stenosis rate”; (Para [0084], “while displaying the value of the blood vessel diameter, a stenosis rate and a comment corresponding to the stenosis rate may also be displayed on the stenosis rate display region I2d.”).

With respect to claim 16, Nakaya discloses in at least Figs. 1 and 3, A method of diagnosing blood vessel obstruction using the apparatus of claim 1, comprising the use of Doppler Imaging to determine one or more of: blood flow speed and/or direction of blood flow (Para [0044], “The Doppler processing unit 22 receives supply of the echo signal from the receiving unit 18 and calculates a signal (hereinafter, referred to as a Doppler signal) that is shifted by the Doppler shift frequency by performing frequency analysis of the echo signal. The Doppler processing unit 22 calculates the movement speed of a blood flow and the like on the basis of the calculated Doppler signal.”).

With respect to claim 17, Nakaya discloses in at least Figs. 1 and 3, The method as claimed in claim 10, wherein the reflected radiation and the further reflected radiation received at the imaging device comprise image data (Para [0034], “The ultrasonic diagnostic apparatus according to each of the first and second embodiments generates data of an ultrasonic image repeatedly while pressing a tested body with a probe….operator observes deformation of a venous vessel visualized on the generated ultrasonic image. At this time, in order to make it easy to observe deformation of a venous vessel, the ultrasonic diagnostic apparatus according to each of the first and second embodiments specifies a set of ultrasonic images….on the basis of various kinds of index values changing with pressure of a probe ultrasonic images side by side. Hereinafter, these index values will be referred to as pressure index values.” Wherein the reflected radiation information is seen to consist of ultrasound image data).

With respect to claim 18, Nakaya discloses in at least Figs. 1 and 3, The method as claimed in claim 10, further comprising providing ultrasound images directly to the user interface (Para [0086], “When a display image is generated in step SA11, the control unit 38 displays the display image on the display unit 32.” Wherein the display is seen as a part of the user interface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya (US 2008/0269605), in view of Sharma (US 9,700,219).
	

With respect to claim 19, Nakaya discloses in at least Figs. 1 and 3, The apparatus as claimed in claim 1. 
However, Nakaya does not disclose wherein the interface (1402) is configured to communicate wirelessly with the imaging device (1420) (Col. 20, lines 16-18, “It is also possible that the image acquisition device 1420 and the computer 1402 communicate wirelessly through a network.” Wherein the computer 1402 is seen as an interface)
wherein the interface (1402) is configured to communicate wirelessly with the imaging device (1420) (Col. 20, lines 16-18, “It is also possible that the image acquisition device 1420 and the computer 1402 communicate wirelessly through a network.” Wherein the computer 1402 is seen as an interface) 
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Nakaya with wireless communication between an interface and imaging device as disclosed by Sharma. 
	The motivation being to enable hands-free use of the imaging device as well as improved mobility of the user during the imaging procedure. 

With respect to claim 20, Nakaya discloses in at least Figs. 1 and 3, The apparatus as claimed in claim 7. 
However, Nakaya does not disclose wherein the machine learning and/or deep learning algorithms use a neural network.
In a similar field of methods and systems for machine learning based assessment of fractional flow reserve, Sharma discloses wherein the machine learning and/or deep learning algorithms use a neural network (Abstract, “a medical image of the patient including the stenosis of interest is received, image patches corresponding to the stenosis of interest and a coronary tree of the patient are detected, an FFR value for the stenosis of interest is determined using a trained deep neural network regressor applied directly to the detected image patches.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Nakaya with a trained deep neural network as disclosed by Sharma. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.V.B./Examiner, Art Unit 3793          


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793